department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number number release date date date xxxxkxx xxxxxx xkxxxxkx xxxxkx employer_identification_number xxxxxx uniform issue list dear this is in response to your request for a ruling that the return of assets by you to a and b will not generate taxes or penalties under sec_507 sec_4941 or sec_4945 of the internal_revenue_code the code’ facts on w a and b executed a_trust agreement creating you and conveyed to you x shares of stock the trust agreement provides for an annuity_payment of seven percent of the net fair_market_value of your assets as of w to be paid to a and b during their lifetimes upon the death of a and b the trust agreement provides that all of your remaining principal and income is to be distributed to d annuity payments were made by you to a and b on a quarterly basis in the years 20xx through 20xx a partial payment was made by you in 20xx a and b claimed a charitable_contribution_deduction for the present_value of the remainder_interest in the stock in 20xx but because a and b suffered a 20xx and 20xx on your behalf your trustee filed form 1041-a u s information_return trust loss in that year the deduction was carried over to xkxxxxxk accumulation of charitable amounts and form_5227 split interest trust information_return for the years 20xx through 20xx your trustee also filed the corresponding state tax returns in y your state’s franchise tax board requested that your trustee provide a statement showing a computation of the present_value of d’s remainder_interest your trustee obtained calculations of the charitable_remainder at a payout rate of seven percent and a payout rate of in y five percent both calculations showed that d’s remainder_interest had a negative value a b d and your trustee executed a rescission agreement that was subsequently approved by your state’s office of the attorney_general that agreement treats you as a_trust that was void ab initio as a result of this agreement your assets will be returned to a and b you represent that a and b filed amended tax returns withdrawing their charitable_contribution deductions and paid all federal and state income taxes including any interest and penalties due pursuant to those amended returns you will file amended returns after this ruling has been issued rulings requested you have requested the following rulings the return of assets by you to a and b will not constitute an act of self dealing and the trustee will not be liable under sec_4941 of the code for such action the return of assets by you to a and b under the facts set forth above will not constitute a taxable_expenditure and the trustee will not be liable under sec_4945 of the code for such actions the return of assets by you to a and b will not subject you to the tax on termination of private_foundation_status imposed by sec_507 of the code and the trustee will not be liable for taxes under that section law sec_170 of the code states that in the case of property transferred in trust no deduction will be allowed for the value of a contribution of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust as those trusts are described in sec_664 or a pooled_income_fund described in sec_642 sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if-- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g xkxxxxx sec_664 of the code states that a charitable_remainder_annuity_trust must have a remainder_interest that has a value of at least ten percent of the initial fair_market_value of all the property placed into trust sec_4941 of the code provides that self-dealing means any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating his government service within a 90-day period sec_4945 of the code states that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private foundation-- to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e except as provided in subsection f to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g as a grant to an organization unless-- a such organization-- i is described in paragraph or of sec_509 ii is an organization described in sec_509 other than an organization described in clause i or ii of sec_4942 or iii is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in sec_170 sec_4947 of the code provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation analysis portions of a_trust for which a charitable deduction was allowed therefore for sec_4947 to apply a charitable_contribution_deduction must have been allowable at the time it sec_4947 of the code provides that sec_507 sec_4941 and sec_4945 apply to xxxxxk was taken under sec_170 in the case of property transferred in trust no deduction is allowed for the fair_market_value of a charitable_contribution of a remainder_interest in property which is less than the donor’s entire_interest in the property unless the trust is one of the following i a charitable_remainder_annuity_trust described in sec_664 ii a charitable_remainder_unitrust described in sec_664 or iii a pooled_income_fund described in sec_642 see sec_1_170a-6 of the regulations here you were purported to be a charitable_remainder_annuity_trust however you did not satisfy the requirements of sec_664 because you never had a remainder_interest that had a value of at least ten percent of the initial fair_market_value of all property placed in trust you never met the requirements of sec_170 because you never met the requirements of sec_664 to be a charitable_remainder_annuity_trust as such the charitable_contribution deductions taken by a and b were not allowable at the time that they were taken therefore sec_4947 does not cause sec_507 sec_4941 or sec_4945 to apply to you rulings in view of the foregoing we rule as follows the return of assets by you to a and b will not constitute an act of self dealing under sec_4941 of the code the return of assets by you to a and b under the facts set forth above will not constitute a taxable_expenditure under sec_4945 of the code the return of assets by you to a and b will not subject you to the tax on termination of private_foundation_status imposed by sec_507 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter xxkxxxxk lf there are any questions about this ruling please contact the person whose name and sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
